PER CURIAM.
This is a motion to dismiss the appeal herein under rule 14 for noncompliance with rule 11 (60 Minn. vi), as to the service of paper book and points and authorities. Noncompliance with this rule is admitted, but the appellant claims that the motion must be denied because the respondent has not served a written notice upon its attorneys requiring the return to be made, as provided by rule 4.
We have repeatedly decided and announced the decision from the *426bench that rule 4 was intended to speed the prosecution of appeals by permitting the respondent to secure a dismissal of the appeal for a failure to file the return within the time limited, whether the court be in session or not, and that it in no manner affects the right of the respondent to move for a dismissal of the appeal for noncompliance with rule 11.
Appeal dismissed.